Citation Nr: 1042916	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-36 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for diabetes mellitus, type II, for the period from 
August 25, 2005, until February 8, 2007.

2.  Entitlement to a disability rating in excess of 20 percent 
disabling for diabetes mellitus, type II, for the period 
beginning February 8, 2007.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to September 
1969, from January 1991 to July 1991, and from January 2003 to 
November 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision from the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.

During the pendency of this appeal, the RO granted an increased 
disability rating of 20 percent for the period beginning February 
8, 2007.  Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. 
App. 35 (1993).  As such, the Veteran's claim for an increased 
disability rating remains on appeal as set forth above.

When the case was last before the Board in January 2010, it was 
remanded for additional development.  It is now returned to the 
Board.


FINDINGS OF FACT

1.  For the period from August 25, 2005, to February 8, 2007, the 
Veteran's diabetes mellitus, type II, was treated only with a 
restricted diet.  

2.  For the period beginning February 8, 2007, the Veteran's 
diabetes mellitus, type II, has been treated with insulin and a 
restricted diet; it has not required regulation of his 
activities.





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for diabetes mellitus, type II, for the period from 
August 25, 2005, to February 8, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.119 Diagnostic Code 7913 (2010).

2.  The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus, type II, for the period beginning February 
8, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.119 
Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in January 2005, March 
2006, February 2007, and January 2010, the RO and the Appeals 
Management Center provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claims, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  
Additionally, the March 2006 and February 2007 notice letters 
informed the Veteran as to disability ratings and effective 
dates.

However, the Veteran is challenging the initial disability rating 
assigned following the grant of service connection for diabetes 
mellitus, type II.  Service connection was awarded in a January 
2006 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), the Court held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, and VA examination 
reports.  Also of record and considered in connection with the 
appeal are various written statements submitted by the Veteran 
and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is 
satisfied as to compliance with the instructions from its January 
2010 remand.  Specifically, the January 2010 Board remand 
instructed the RO to obtain any VA and private treatment records 
of the Veteran's treatment for his diabetes mellitus.  In 
addition, the RO also was to provide the Veteran with a VA 
examination to determine the current severity of his diabetes 
mellitus, type II.  Additional VA treatment  records were 
obtained and associated with the claims folder.  The Board finds 
that the RO has complied with the Board's instructions and that 
the January 2010 VA examination report substantially complies 
with the Board's January 2010 remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two ratings apply, assigning a higher of 
the two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service-connected diabetes mellitus is rated as 10 
percent disabling prior to February 8, 2007, and as 20 percent 
disabling beginning on that date, under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent 
rating is warranted for diabetes mellitus that is manageable by 
restricted diet only.  A 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  The next higher rating 
of 40 percent is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities).  Diabetes 
mellitus requiring insulin, restricted diet and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated warrants a 
60 percent rating.  A 100 percent rating is applicable for 
diabetes mellitus that requires more than one daily injection of 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least 3 hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that compensable complications of diabetes are to 
be evaluated separately unless they are part of the criteria used 
to support a 100 percent disability rating.  Noncompensable 
complications are considered part of the diabetic process under 
diagnostic code 7913.  See Note (1).  In this case, the Veteran 
has separate compensable ratings for diabetic nephropathy, 
arterial hypertension, peripheral neuropathy of all extremities.  
The medical evidence shows no additional noncompensable 
complications.  Specifically, the January 2010 VA examination 
report addresses all complications of the Veteran's diabetes, and 
there are no additional noncompensable complications.

With regard to whether a higher rating is warranted for diabetes 
mellitus type II for the period from August 25, 2005 to February 
8, 2007, the medical evidence for this time period demonstrates 
that the Veteran's diabetes was manageable by restricted diet 
alone.  A January 2005 VA examination report indicates that the 
Veteran had a history of an episode of hyperglycemia, but that it 
was not treated.  He was noted to manage it only with his diet.  

A March 2006 VA examination report notes that the Veteran was 
diagnosed with diabetes in 2004 before his discharge from 
service.  It was noted that he had no history of ketoacidosis or 
hypoglycemia.  He had followed a restricted diet since 2004.  The 
examiner specifically noted that the Veteran was not restricted 
in terms of his activities due to his diabetes.  His diabetes was 
treated only with restricted diet, and he would see his diabetic 
care provider every three months.  The Veteran had some numbness 
complaints.  Sensory examination was normal, as was eye and skin 
examinations.  The Veteran was also diagnosed with diabetic 
nephropathy and arterial hypertension.  

Based upon the above evidence of record, the Veteran's diabetes 
is appropriately rated as 10 percent disabling for the period 
prior to February 8, 2007.  As shown in the above mentioned 
medical evidence, the Veteran took no oral medication or insulin 
to treat his diabetes during this time period.  Instead, it was 
solely managed by a restricted diet.  In order to qualify for a 
higher rating, it must be shown that the diabetes mellitus 
requires insulin or oral medication as well as a restricted diet.  
Because the Veteran's diabetes did not require insulin or oral 
medication during this time period, a higher rating is not 
warranted for the period from August 25, 2005, to February 8, 
2007.

The medical evidence for the period beginning on February 8, 
2007, includes a March 2007 VA examination report.  The March 
2007 examination report notes that the Veteran would take oral 
medication, namely Metformin, which was started in January 2007.  
It was noted that there was no pancreatic trauma or neoplasm.  
There was also no evidence of hypoglycemic reaction or 
ketoacidosis.  The Veteran was noted to follow a restricted diet, 
but he was not restricted in his ability to perform strenuous 
activities.  There was no evidence of peripheral vascular 
disease, cardiac symptoms, visual symptoms, or neurovascular 
symptoms.  There were paresthesias in all extremities.  There 
were no skin, gastrointestinal, or genitourinary symptoms.  
Neurological examination was normal, as was skin examination.  
Motor strength and reflexes of the extremities were normal.  
There was no amputation.  The Veteran was diagnosed with mild 
peripheral neuropathy, cardiovascular disease (hypertension), and 
kidney disease.  

July 2009 and September 2009 VA treatment records indicate that 
the Veteran was instructed about the importance of exercise and 
special diet.  

A November 2009 VA treatment record indicates that the Veteran 
was seen for foot evaluation.  There were long nails, but no 
fungus, no ulcer, and no dryness.  The Veteran was instructed 
about diabetic foot care.  Restricted diet was discussed.

A January 2010 VA examination report indicates that the Veteran 
had no episodes of hypoglycemia reactions or ketoacidosis.  He 
had been instructed to follow a restricted or special diet.  He 
was not restricted in his ability to perform strenuous 
activities.  The Veteran was noted to have cardiovascular 
disease, kidney disease, and neurologic disease as a result of 
his diabetes.  There was no peripheral edema.  

The medical evidence for the period beginning on February 8, 
2007, shows that the Veteran's diabetes mellitus, type II, was 
managed by diet and oral medication.  There was no restriction on 
the Veteran's activities due to his diabetes mellitus.  All of 
the VA treatment records show that he was instructed to exercise.  
The VA examination reports specifically state that the Veteran 
was not restricted in his ability to perform any activities due 
to his diabetes.

Additionally, the medical evidence shows that the Veteran has not 
had any hypoglycemic reaction.  He was not on any restricted 
activities and the medical evidence shows that he was encouraged 
to be physically active.  He also had not been hospitalized for 
his diabetes mellitus.  He has kidney disease, cardiovascular 
disease and peripheral neuropathy as a result of his diabetes 
mellitus.  However, as noted earlier, these disabilities are 
separately service connected.  

In sum, there is no medical evidence indicating that the Veteran 
must avoid strenuous activities to control his diabetes.  
Accordingly, the Board concludes that the disability is properly 
rated as 20 percent disabling for the period beginning on 
February 8, 2007.  

The Board has considered the statements of the Veteran as to the 
extent of his current symptoms.  He is certainly competent to 
report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, in evaluating a claim for an increased 
schedular rating, VA must only consider the factors as enumerated 
in the rating criteria discussed above, which in part involves 
the examination of clinical data gathered by competent medical 
professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To 
the extent that the Veteran argues or suggests that the clinical 
data supports an increased rating or that the rating criteria 
should not be employed, he is not competent to make such an 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the Rating 
Schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.  






ORDER

An initial disability rating in excess of 10 percent for diabetes 
mellitus, type II, for the period from August 25, 2005, until 
February 8, 2007, is denied.

A disability rating in excess of 20 percent for diabetes 
mellitus, type II, for the period beginning February 8, 2007 is 
denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


